                 Case 2:20-cv-00738-TSZ Document 17 Filed 06/08/20 Page 1 of 4



 1                                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                         NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                        DECLARATION OF JACQUELINE N.
19           v.                                           MCMAHON
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31
32   Introduction
33          1.       I am over the age of eighteen and not a party to the above-captioned action. I have
34
35   personal knowledge of the facts set forth below. If called as a witness, I would testify as follows:
36
37          2.       I am employed as Director of Client Relations and Investigations at Marksmen.
38
39   Marksmen is a company that assists brand owners protecting their intellectual property,
40   including trademarks, domains and uncovering counterfeit operations. Marksmen has over
41
42   twenty years of investigation experience in the intellectual property industry. I have four years
43
44
45


     MCMAHON DECL. - 1                                                GORDON      600 University Street
     No. 2:20-cv-00738                                                 TILDEN     Suite 2915
                                                                      THOMAS      Seattle, WA 98101
                                                                     CORDELL      206.467.6477
                 Case 2:20-cv-00738-TSZ Document 17 Filed 06/08/20 Page 2 of 4



 1   of experience managing investigations, which includes investigations into the video game and
 2
 3   online hacking communities.
 4
            3.       Marksmen was retained by Nintendo of America Inc. (“Nintendo”) to investigate
 5
 6   the individuals behind the websites ANXCHIP.COM, AXIOGAME.COM,
 7
 8   FLASHCARDA.COM, MOD3DSCARDS.COM, NX-CARD.COM, SXFLASHCARD.COM,
 9
10   TXSWITCH.COM, and USACHIPSS.COM. The operators of those sites are collectively
11
     referred to herein as “Defendants,” and their websites as the “Websites.”1 The Websites sell
12
13   devices to the public that they claim hack the Nintendo Switch and the Nintendo Switch Lite
14
15   video game consoles. Some of the Defendants’ Websites also sell memory cards filled with
16
17   video games.
18
     Investigation Into The Websites
19
20          4.       For 14 months, I supervised investigators that conducted an investigation of the
21
22   Websites for Nintendo.
23
24          5.       The investigation consisted of conducting test purchases from the Websites,
25   paying for those purchases, and corresponding with the Website operators. The investigation
26
27   also consisted of researching any addresses associated with Defendants—whether on the
28
29   Websites or on the shipments the investigators received from Defendants.
30
31          6.       As set forth fully below, none of the Websites provide any identifying
32   information about the individuals operating them.
33
34          7.       In addition, most of the Websites do not provide any physical address associated
35
36   with them, and for those that at some point have purported to provide physical addresses, we
37
38   have concluded based on experience and investigation that the addresses provided are fake. By
39
40
41
42   1
43    Since the Complaint has been filed, five of the Defendants have already moved URLs (known
44   as “domain-hopping”), and those Defendants are now operating at different URLs. Reference to
45   Defendants or the domain names in the caption above should be read to encompass both the
     original URLS and any new URLs.

     MCMAHON DECL. - 2                                               GORDON      600 University Street
     No. 2:20-cv-00738                                                TILDEN     Suite 2915
                                                                     THOMAS      Seattle, WA 98101
                                                                    CORDELL      206.467.6477
                 Case 2:20-cv-00738-TSZ Document 17 Filed 06/08/20 Page 3 of 4



 1   “fake,” I mean either that the address does not exist, or that the individuals or entities associated
 2
 3   with that address do not appear to be the Defendants or associated with the Defendants.
 4
            8.       Investigators under my supervision conducted test purchases from each of the
 5
 6   Websites to attempt to determine whether the shipping materials or any other documentation
 7
 8   provided along with the shipment could generate a reliable address for the operators of the
 9
10   Websites, and we have concluded that they do not.
11
            9.       In addition, none of the Defendants list addresses on their Websites that appear to
12
13   be real or connected to the Defendants or their operations.
14
15          10.      The following paragraphs contain information from the Websites at the above-
16
17   captioned domain names.
18
            11.      AXIOGAME.COM, ANXCHIP.COM, MOD3DSCARDS.COM, and
19
20   TXSWITCH.COM do not list any address on their Websites.
21
22          12.      FLASHCARDA.COM lists its location as “Williston, North Dakota 58801,”
23
24   without providing a street address.
25          13.      SXFLASHCARD.COM lists its location as “43085, Columbus, USA.”
26
27          14.      AGRESU.COM (f/k/a NX-CARD.COM) and NERGED.COM (f/k/a
28
29   USACHIPSS.COM) list addresses in Utah and North Dakota, respectively, but investigators
30
31   under my supervision have investigated both of those addresses and have concluded that there is
32   no connection between those addresses and Defendants or their Websites. Specifically, we have
33
34   conducted a supplemental targeted investigation into these two addresses—on top of the robust,
35
36   multi-month investigation into all Defendants. As part of that investigation, investigators under
37
38   my supervision reviewed and analyzed property records, business records, business reports,
39   social media reports, and other public records which allowed Marksmen to conclude that there is
40
41   no connection between the individual who live at the properties and Defendants and the
42
43   operation of the Websites.
44
45


     MCMAHON DECL. - 3                                                 GORDON       600 University Street
     No. 2:20-cv-00738                                                  TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                      CORDELL       206.467.6477
             Case 2:20-cv-00738-TSZ Document 17 Filed 06/08/20 Page 4 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     MCMAHON DECL. - 4                                 GORDON    600 University Street
     No. 2:20-cv-00738                                  TILDEN   Suite 2915
                                                       THOMAS    Seattle, WA 98101
                                                      CORDELL    206.467.6477
